Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 2, drawn to the brace of claim 1 and including means for adjusting a position of one or both ends of the shock-absorbing device.
Group II, claims 1 and 3, drawn to the brace of claim 1 and including a plate fixed to the support member and extending toward the internal angle, wherein the shock-absorbing device is fixed at one end to the support member and at another end to a fixation seat of the plate.
Group III, claims 1 and 4, drawn to the brace of claim 1, wherein the shock-absorbing device has both ends fixed to the support member of the brace with the ends located upstream and downstream from the joint respectively.
Group IV, claims 1, 5, 6, and 16, drawn to the brace of claim 1 (also encompassed in claim 16), wherein the shock-absorbing device is composed of two parts sliding into each other while the joint is moving and delimiting a space for accommodating a shock-absorbing member that comprises a spring.
Group V, claims 1, 5, 7, and 16, drawn to the brace of claim 1 (also encompassed in claim 16), wherein the shock-absorbing device is composed of two parts sliding into each other while the joint is moving and delimiting a space for accommodating a shock-absorbing member that comprises at least one pair of magnetic elements.
Group VI, claims 1, 8, and 18, drawn to the brace of claim 1 (also encompassed in claim 18), wherein the shock-absorbing device comprises a spring with magnetic elements attached at its ends.
Group VII, claims 1 and 9-11, drawn to the brace of claim 1, wherein the shock-absorbing device is composed of two parts sliding into each other while the joint is moving, a shock-absorbing member is provided around an outer surface of the two parts of the shock-absorbing device, and shims adapted to be placed inside the two parts for adjusting a compression of the shock-absorbing member.
Group VIII, claims 1, 9, 10, and 12, drawn to the brace of claim 1, wherein the shock-absorbing device is composed of two parts sliding into each other while the joint is moving, a shock-absorbing member is provided around an outer surface of the two parts of the shock-absorbing device, and a ring nut which moves along the outer surface of two parts for adjusting a compression of the shock-absorbing member.
Group IX, claims 1, 13, and 14, drawn to the brace of claim 1 provided with at least two shock-absorbing devices each fixed at one end upstream and downstream from the joint respectively such that longitudinal axes of the two shock-absorbing device diverge toward the internal angle and another end of each shock-absorbing device is fixed to two fixation seats of two respective plates.
Group X, claims 1, 13, and 15, drawn to the brace of claim 1 provided with at least two shock-absorbing devices each fixed at one end upstream and downstream from the joint respectively such that longitudinal axes of the two shock-absorbing device converge toward the internal angle and another end of each shock-absorbing device is fixed to a plate located at the joint.
Group XI, claims 1, 5, 16, and 17, drawn to the brace of claim 1 (also encompassed in claim 16), wherein the shock-absorbing device is composed of two parts sliding into each other while the joint is moving and delimiting a space for accommodating a shock-absorbing member and including a plate which is fixed to the support member and extending toward the internal angle.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XI lack unity of invention because even though the inventions of these groups require the technical feature of the brace recited in claim 1 (claim 1 being generic to each invention) comprising a support member being removably fixed to a limb while encircling a joint that requires movement assistance and enabling the limb to move on a plane identifying an internal angle and an external angle, wherein at least one shock-absorbing device is provided which is fixed to the support member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Martinez (US 2007/0232972).
Martinez discloses a brace (orthopedic brace 20) for assisting movement of a limb (leg 25) of a patient comprising a support member (upper and lower extremity harnesses 22, 23) being removably fixed to the limb (25) (by straps 21) while encircling a joint (knee) that requires movement assistance and enabling the limb (25) to move on a plane such that movement of the limb (25) identifies an internal angle and an external angle, wherein at least one shock-absorbing device (strut 26) is provided and fixed to the support member (22, 23) (at 27) (Figs. 1-2; ¶ 0038-0039 & 0041).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/25/2022